                                                                                                         United States District Court
                                                                                                            Southern District of Texas

                                                                                                               ENTERED
                                                                                                            February 21, 2019
                                  UNITED STATES DISTRICT COURT
                                                                                                            David J. Bradley, Clerk
                                   SOUTHERN DISTRICT OF TEXAS
                                       MCALLEN DIVISION

MICAH GARY JOEL ROLPH                                        §
                                                             §
                                                             §
VS.                                                          §      MISC. ACTION NO. M-18-1302
                                                             §
RIO GRANDE CITY CISD, et al,                                 §
                                                             §

                ORDER ADOPTING REPORT AND RECOMMENDATION

         Before the Court is Plaintiff’s motion to proceed in forma pauperis and proposed

complaint, which had been referred to the Magistrate Court for a report and recommendation.

On January 18, 2019, the Magistrate Court issued the Report and Recommendation,

recommending that the motion to proceed in forma pauperis with respect to this action, No.

7:18-MC-1302, be DENIED as moot, and that the Clerk of the Court be directed to close the

instant case and CONSOLIDATE it with Case No. 7:18-MC-579, using Case No. 7:18-MC-579

as the lead case. The time for filing objections has passed and no objections have been filed.

         Pursuant to Federal Rule of Civil Procedure 72(b), the Court has reviewed the Report and

Recommendation for clear error.1 Finding no clear error, the Court adopts the Report and

Recommendation in its entirety. Accordingly, Plaintiff’s motion to proceed in forma pauperis

with respect to this action, No. 7:18-MC-1302, is DENIED as moot. The Clerk of the Court is

directed to close Case No. 7:18-MC-1302 and CONSOLIDATE it with Case No. 7:18-MC-579,

with Case No. 7:18-MC-579 as the lead case. A copy of this order shall also be entered in Case

1
  As noted by the Fifth Circuit, “[t]he advisory committee’s note to Rule 72(b) states that, ‘[w]hen no timely
objection is filed, the [district] court need only satisfy itself that there is no clear error on the face of the record in
order to accept the recommendation.’ ” Douglas v. United States Service Auto. Ass’n, 79 F.3d 145, 1420 (5th Cir.
1996) (quoting Fed. R. Civ. P. 72(b) advisory committee’s note (1983)) superceded by statute on other grounds by
28 U.S.C. § 636(b)(1), as stated in ACS Recovery Servs., Inc. v. Griffin, No. 11-40446, 2012 WL 1071216, at *7 n.
5 (5th Cir. April 2, 2012).
1/2
No. 7:18-MC-579.


      SO ORDERED this 20th day of February, 2019, at McAllen, Texas.


                                        ___________________________________
                                        Randy Crane
                                        United States District Judge




2/2
